DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/27/2022 has been entered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “concave cross-section” as recited along the claims and “the concavity of the concave cross-section…is constant along the entire length of the fluted portion” as on new claim 17, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 17 recites on lines 1-2 that the “concave cross-section of the at least one flute edge is constant along the entire length of the fluted portion”.  However, the specification as filed does not mention or describe this feature such as to reasonably convey to one skilled in the art that the inventor at the time the application was filed, had possession of the claimed limitations.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5, 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 2, 5, 14-17 recite the term “concave cross-section”.  However as best understood, a “cross-section” by definition is “a cutting or piece of something cut off at right angles to an axis” https://www.merriam-webster.com/dictionary/cross%20section.  Accordingly, it is unclear if this “concave cross-section” is an actual cross-section taken at different portions along the tool or rather a concave surface?  Further clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanson US 750,537.
In regards to claim 1, Hanson discloses as in Figure 1, a drill bit (5) comprising a cylindrical shank comprising a longitudinally extending fluted portion (refer to the portion of the shank that comprises flutes 6) having first (along section 6-6 as on Figure 1) and second ends (along section 2-2 as on Figure 1), and defining a longitudinal axis about which the shank is rotatable, the fluted portion including opposed helical flutes (6) formed in a cylindrical surface (7) of the fluted portion of the shank and extending longitudinally along and between the first and second ends of the fluted portion, the helical flutes (6) each defining a concave surface (refer to the overall concave shape of each of the flutes as per Figures 2-6) intersecting with the cylindrical surface of the fluted portion of the shank, via concave cross-section 8, to define opposed flute edges (12) (note that Hanson’s concave surface of the flutes 6 intersect the cylindrical surface 7 of the shank, to define opposed flute edges 12 in the same way as Applicant’s concave surface 112 of the flute intersects with cylindrical surface of the shank to define flute edges 114 as per Applicant’s Figure 5B of the drawings as filed and also as recognized by the Applicant on page 8 of the “Remarks/Arguments” as filed on 01/14/2021), the first end of the fluted portion comprising a cutting tip (10) intersecting the helical flutes, at least one of the flute edges having a concave cross-section (8 as in Figures 2-6) positioned between the concave surface (6) of one of the helical flutes and the cylindrical surface (7) of the fluted portion of the shank and the concave surface cross section (8 as on Figures 2-6) extending an entire length of the fluted portion from the second end toward the first end.  Refer to Figures 1-6 and note that the concave surface cross section 8, extends along an entire length of the fluted portion from the second end 2-2 toward the first end 6-6.
In regards to claim 2, Hanson as modified discloses the drill bit of claim 1, Hanson as modified also discloses that the at least one concave cross-section (8) of the flute edge (12) extends toward and intersects with the cutting tip at the first end of the fluted portion (see lines 68-70, where Hanson discloses that concave cross-section 8 coincides with flute 6 at the cutting tip 10).
In regards to claim 5, Hanson as modified discloses the drill bit of claim 1, Hanson as modified also discloses that both flute edges (12) of each of the helical flutes (6) have a concave cross-section (8) positioned between the concave surface of one of the helical flutes (6) and the cylindrical surface of the shank and extending from the second end (shank end) toward the first end (machining end) of the fluted portion.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson US 750,537.
In regards to claim 14, Hanson discloses the drill bit of claim 1, Hanson also discloses that a helical angle is defined between a plane through the longitudinal axis and a plane tangent to the at least one concave cross-section (8) of the flute edge (12).  (Note that the concave cross-section 8 of Hanson are disposed along the helix of the drill bit as such there is a helical angle between the longitudinal axis and the at least concave cross-section of the flute).
However, Hanson fails to disclose that the value of the angle is about 20.
It would have been obvious to one having ordinary skill in the art at the time of the invention was filed to have the helical angle of Hanson to be of a desired value, such as about 20, since it has been held that discovering an optimum value of a result effective variable (helical angle) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Note that also, a person having ordinary skill in the art would have recognized that the helical angles will depend on desired chip flow and chip evacuation when machining, as such it would also have been obvious to have the helical angle of Hanson be of a desired value, such as about 20, to increase chip flow and aid in chip evacuation.
In regards to claims 15-16, Hanson as modified discloses the drill bit of claim 1, Hanson as modified also discloses that there is the concave cross-section is formed, however it is silent as how this concave cross-section is formed.
However, the recitation "formed by a manufacturing device applied along the entire length of the fluted portion, the manufacturing device having a diameter that corresponds to a concavity of the concave cross-section of the at least one of the flute edges along the entire length of the fluted portion, the manufacturing device is a rounded edge grinding wheel" is considered to be a product by process limitation.  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."  In re Thorpe, 227 USPQ 964,966 (Fed. Cir.1985).  In this instance, the product taught by Hanson is the same as or makes the product claimed obvious, meeting the limitation of the claims. 
Response to Arguments
Rejections based on Prior Art
Applicant's arguments filed 04/27/2022 with respect to amended claim 1 and the Hanson reference have been fully considered but they are not persuasive. 
Applicant argues on pages 5-7 that Hanson cannot and does not disclose a concave cross-section that extends an entire length of the fluted portion.
The Examiner disagrees and points Applicant to the rejection above for details.  As explained above, Hanson discloses as in Figure 1, a drill bit (5) comprising a cylindrical shank comprising a longitudinally extending fluted portion (refer to the portion of the shank that comprises flutes 6) having first (along section 6-6 as on Figure 1) and second ends (along section 2-2 as on Figure 1) and flutes.  At least one of the flute edges has a concave cross-section (8 as in Figures 2-6) positioned between a concave surface (6) of one of the helical flutes and a cylindrical surface (7) of the fluted portion of the shank.  Note that the concave surface cross section (8 as on Figures 2-6) extends along an entire length of the fluted portion from the second end toward the first end.  Refer to Figures 1-6 and note that the concave surface cross section 8, extends along an entire length of the fluted portion from the second end 2-2 toward the first end 6-6.  Since Applicant fails to specifically define the specific location and boundaries of where are these first and second ends taken from, the Examiner’s interpretation of the concave surface cross section extending along an entire length of the fluted portion from the second end (2-2) toward the first end (6-6) is not precluded.
Examiner Notes
Applicant’s representative is welcomed to contact the examiner to discuss potential differences between Applicant’s invention and the prior art of record.   Non-limiting potential suggestion to be discussed: that the drill comprises at least two flutes each defined as a concave surface intersecting with a cylindrical surface of the fluted portion of the shank, to define at least two flute edges on each flute, wherein each respective flute edge is defined as a second concave surface, as particularly shown on Applicant’s Figure 5B.  It is noted that at least on embodiment of Figure 5B, every single flute edge has a concave cross-section, which is different than Hanson’s invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE N RAMOS/Primary Examiner, Art Unit 3722